           Case 1:20-cv-05551-LJL Document 41 Filed 10/20/20 Page 1 of 3




                                                                              Carol C. Villegas
                                                                              Partner
                                                                              212 907 0824 direct
                                                                              212 907 0700 main
                                                                              212 883 7524 fax
October 20, 2020                                                              cvillegas@labaton.com

                                                                              New York Office
                                                                              140 Broadway
VIA ECF                                                                       New York, NY 10005


Hon. Lewis J. Liman
United States District Court, Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

RE:     Quadre Investments, L.P. v. Sky Solar Holdings, Ltd., et al.
        No. 1:20-cv-05551-LJL

Dear Judge Liman:

        We write on behalf Plaintiff Quadre Investments, L.P. (“Quadre”) to explain the proposed
order that we will imminently file, which order would voluntarily dismiss this Action pursuant to
Federal Rule of Civil Procedure 41(a)(2) as described herein. Plaintiff has met and conferred with
counsel for certain of the Defendants—members of the Buyer’s Group in this action. They do not
oppose voluntary dismissal. We are not aware of any party that opposes voluntary dismissal and no
other party has appeared in this Action. This dismissal would be with prejudice as to Quadre but
without prejudice as to any other party.

   I.       Background

        On July 17, 2020, Quadre filed a complaint in this action alleging false statements and
omissions regarding the shareholder appraisal rights and valuation information in the Schedule 13E
issued in the proposed privatization of Defendant Sky Solar Holdings, Ltd.

         On July 24, 2020, following discussions between counsel for Quadre and counsel for certain
of the Defendants, a supplemental Securities Exchange Commission filing (the “Supplement”) was
made by certain Defendants addressing the issues raised by Quadre’s complaint. In partial summary,
it disclosed that there is a dispute regarding the existence of appraisal rights in the situation of a
“short-form” merger of a Cayman Islands company, whereas the previous filings had stated (without
mention of that dispute) that such appraisal rights do not exist. It also disclosed additional
information about the valuation, or lack thereof, performed by parties to the merger.

         On August 6, 2020, counsel for Quadre issued a press release providing the mandatory
notice required by the Private Securities Litigation Reform Act of 1996, which notice stated, inter
alia, that the Supplement “correctly stated that Quadre believes that the Action has ‘been rendered
moot’ by the additional documents.’”
           Case 1:20-cv-05551-LJL Document 41 Filed 10/20/20 Page 2 of 3




Hon. Lewis J. Liman
October 20, 2020
Page 2


        After the filing of the Supplement, Quadre’s counsel began negotiating whether Defendants
would pay Quadre’s counsel’s reasonable attorneys’ fees in connection with the benefit conferred.
On October 1, 2020, an agreement on that issue was reached, such that certain Defendants agreed
to pay a fixed sum to Quadre’s counsel. Defendants have transferred that sum to counsel for
Quadre, and that money is being held in escrow. The money will only be released to Plaintiff’s
counsel if the Court enters the forthcoming proposed order.

    II.     Considerations Relevant to Dismissal

        Federal Rule of Civil Procedure 41(a)(1) permits voluntary dismissal without a court order
upon the filing of a notice of dismissal, because no opposing party has filed an answer or a motion
for summary judgment. Rule 41(a)(2) governs voluntary dismissal pursuant to a court order. We
request voluntary dismissal pursuant to court order. We are not aware of any party that opposes this
dismissal and no other party has appeared in this Action.

         We have chosen to seek a Court order voluntarily dismissing the Action (as opposed to filing
a notice of voluntary dismissal), out of an abundance of caution, in light of the fact that certain
Defendants have voluntarily agreed to pay an agreed upon amount for Quadre’s counsel’s attorney’s
fees. We believe a fee is appropriate in this case where Plaintiff’s counsel has conferred a benefit in
the case. Chen v. Select Income REIT, No. 18-CV-10418 (GBD) (KNF), 2019 WL 6139014, at *15-19
(S.D.N.Y. Oct. 11, 2019) (finding attorneys’ fees are appropriate where plaintiff conferred a
substantial benefit, even in cases governed by the Private Securities Litigation Reform Act of 1996
and even where there was no monetary recovery); Zalvin v. Gentex Corp., No. 19-CV-2215 (RRM)
(RML), 2020 WL 2542451, at *2 (E.D.N.Y. May 18, 2020) (recognizing fees may be paid where
there was a supplemental disclosure, even where dispute was voluntarily dismissed); see also Mills v.
Electric Auto-Lite Co., 396 U.S. 375, 391-97 (1970) (“the importance of fair and informed corporate
suffrage leads to the conclusion that . . . private stockholders’ actions of this sort ‘involve corporate
therapeutics,’ and furnish a benefit to all shareholders by providing an important means of
enforcement of the proxy statute”).

         We submit that this approach to fee award agreements is appropriate. By first litigating and
resolving the merits and then negotiating fees, the risk that a desire for fees could bias counsel’s
attempt to secure substantial disclosure is mitigated. By then privately negotiating the payment of
fees, the need for the Court to retain jurisdiction to resolve a fee dispute in a mooted action is
obviated, and thus, the strong judicial preference for settlement is advanced. Exp.-Imp. Bank of
Republic of China v. Cent. Bank of Liberia, No. 1:15-cv-09565 (ALC), 2017 WL 6398726, at *2
(S.D.N.Y. Dec. 13, 2017) (“There is a strong public policy in this Circuit in favor of the settlement
of disputes.”); TBK Partners, Ltd. v. W. Union Corp., 675 F.2d 456, 461 (2d Cir. 1982) (noting the
“paramount policy of encouraging settlements”); In re Tronox Inc., 855 F.3d 84, 106 (2d Cir. 2017)
(recognizing a “strong judicial policy in favor of settlements”).
          Case 1:20-cv-05551-LJL Document 41 Filed 10/20/20 Page 3 of 3




Hon. Lewis J. Liman
October 20, 2020
Page 3


       For the foregoing reasons, Plaintiff respectfully requests that the Court enter the
forthcoming proposed order for voluntary dismissal.

DATED: October 20, 2020                                Respectfully submitted,

                                                       LABATON SUCHAROW LLP

                                                       /s/ Carol C. Villegas
                                                       Carol C. Villegas
                                                       Mark D. Richardson
                                                       Jake Bissell-Linsk
                                                       140 Broadway
                                                       New York, New York 10005
                                                       Telephone: (212) 907-0700
                                                       Facsimile: (212) 818-0477
                                                       cvillegas@labaton.com
                                                       mrichardson@labaton.com
                                                       jbissell-linsk@labaton.com

                                                       Counsel for Quadre Investments, L.P.
